IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT SMITHSON,                            : No. 132 EM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THE COURT OF COMMON PLEAS OF                :
PHILADELPHIA COUNTY                         :
PENNSYLVANIA,                               :
                                            :
                   Respondent               :


                                         ORDER



PER CURIAM

      AND NOW, this 26th day of January, 2018, the Petition for Writ of Mandamus

and/or Extraordinary Relief is DENIED.